Citation Nr: 0711875	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-38 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an earlier effective date prior to July 7, 
1998, for service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A July 1986 Board decision denied service connection for 
PTSD.  

3.  Following the issuance of the July 1986 Board decision, a 
formal or informal claim for service connection for PTSD was 
not received prior to the claim filed on July 7, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to July 7, 1998, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been 
adequately notified of the laws and regulations regarding his 
claim for an earlier effective date.  However, as will be 
discussed below, the Board has determined that there is no 
legal entitlement to the claimed benefits as a matter of law.  
The notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the notice provisions and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 7, 
1998, is the correct date for the grant of service connection 
for PTSD.  While the veteran has alleged that he is entitled 
to an earlier effective date for his award of service 
connection, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date.  

The veteran's claim for service connection for PTSD was 
previously denied in a July 1986 Board decision.  The 
appellant was provided with a copy of that decision, and the 
Board's decision in that matter became final.  See 38 
U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.  In fact, the 
Board determined in December 2004 that there had not been 
clear and unmistakable error in the July 1986 decision.  

Following the issuance of the July 1986 Board decision, the 
veteran first presented his request to reopen his claim of 
service connection for PTSD on July 7, 1998.  The record does 
not contain any statement or action dated earlier than July 
7, 1998, indicating an intent to file an application to 
reopen his previously denied claim.  In fact, the veteran did 
not submit anything to VA between the time of the July 1986 
Board decision and July 7, 1998.  

The Board does acknowledge that the evidence of record 
includes private medical records dated between July 1986 and 
July 1998.  Although those treatment records do show that the 
veteran sought treatment for and was diagnosed with PTSD, the 
veteran did not express any intent to file a claim for 
service connection at that time.  Indeed, the veteran never 
requested that his PTSD be service-connected between the 
issuance of the July 1986 Board decision and the informal 
claim received on July 7, 1998.  Rather, he merely sought 
treatment for the disorder.  In fact, those private medical 
records were not even submitted to VA until after the veteran 
filed his informal claim on July 7, 1998.  As such, it was 
not clear that the veteran intended to file a claim.  While 
VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised.  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) (an informal claim must identify the benefit 
sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that the Board is not required to anticipate a claim 
where no intention to raise it was expressed).  Therefore, 
the Board finds that the veteran did not express an intent to 
file a claim for service connection for PTSD during his 
private medical treatment between July 1986 and July 1998.  

In summary, the veteran's statements and the medical evidence 
dated prior to     July 7, 1998, did not demonstrate an 
intent to raise an informal claim for PTSD.  Therefore, the 
Board finds that a formal or informal claim was not received 
prior to the claim filed on July 7, 1998.  Applicable law 
provides that the effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than 
the date of receipt of application. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to July 7, 1998, for 
the grant of service connection for PTSD.  


ORDER

An effective date prior to July 7, 1998, for the grant of 
service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


